DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment after final filed on 10/20/2021.  The amendments of Applicant have been considered and entered by Examiner. Claims 1-18 were previously pending.  Claims 1 and 10 are amended. Claims 2 and 11 are canceled. Claims 19-22 are added. Claims 1, 3-10, 12-22 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Rourk on Nov. 2, 2021

The application has been amended as follows: 



a plurality of host computers configured to communicate over the network and to request a data tunnel;
a plurality of server computers configured to provide data tunnel services to the plurality of host computers; and
an address allocator operating on one or more processors and configured to implement one or more algorithms that cause a range of addresses to be assigned to each of the server computers, wherein each of the host computers receives one of the addresses for use as part of a data tunnel service request from the host computer to the server computer;
wherein the range of addresses comprises a static address portion and a dynamic address portion and the address allocator is further configured to migrate one of the data tunnel services from a first server computer to a second server computer in response to load balancing by modifying the static address portion from a first static address portion associated with the first server computer to a second static address portion associated with the second server computer.

10.       (Currently Amended) A method for controlling data services, comprising:
identifying a plurality of host computers configured to communicate over the network to request a data tunnel;
identifying a plurality of server computers configured to provide data tunnel services to the plurality of host computers; and

wherein the range of addresses comprises a static address portion and a dynamic address portion and further comprising migrating one of the data tunnel services from a first server computer to a second server computer in response to load balancing by modifying the static address portion from a first static address portion associated with the first server computer to a second static address portion associated with the second server computer.

19.       (Currently Amended) A method for controlling data services, comprising:
identifying a plurality of host computers configured to communicate over the network to request a data tunnel;
identifying a plurality of server computers configured to provide data tunnel services to the plurality of host computers; and
assigning a range of addresses to each of the server computers, wherein each of the host computers receives one of the addresses for use as part of a data tunnel service request from the host computer to the server computer;
wherein the range of addresses comprises a static address portion that is a predetermined number of identical bits of an IPv6 address for each address of the range of addresses and a dynamic address portion that is different for each address of the range of addresses and further comprising migrating one of the data tunnel services from a first server computer to a second server computer in response to load balancing  from a first static address portion associated with the first server computer to a second static address portion associated with the second server computer without changing a tunnel configuration associated with the migrated data tunnel service.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of load balancing of services and tunnel migration between servers.  For example, Toumura (US 2011/0035437), discloses a gateway system that comprises a range of addresses allotted to web proxies, in which the gateway system is able to select a particular web proxy for handling requests based on the load status of the web proxy. Shribman (US 2015/0067819), further discloses proxy servers that pass requests unmodified are considered tunneling proxies, and may use tunneling protocols such as GRE. Imai (US 2014/0351812), discloses migration of a virtual machine by deleting an existing tunnel corresponding to a first server and creating a new tunnel to a new server. Gupta (US 2019/0327312), further discloses concepts of migration of VPN connections to different instances of VPN gateways.  As described by applicants remarks, a data tunnel provides for secure transmission of data using a tunneling protocol, and none of the prior art, alone or in combination, teaches “migrating one of the data tunnel services from a first server computer to a second server computer in response to load balancing by modifying the static address portion from a first static address portion associated with the first server computer to a second static address portion associated with the second server computer” in conjunction with 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477